Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 11 claims and claims 1-11 are pending.

	

	Response to Amendment
Applicant's argument, filed on April 15, 2022 has been entered and carefully considered. Claims 1-11 are pending. 

Response to Arguments
2.	Regarding 101 rejection, On page 1 applicant argues " claim 11 is a dependent claim that depends from claim 1, and thus requires all the features recited by claim 1,". While the applicant's argument points are understood, the examiner respectfully disagrees it is because even though dependent claim 11 is depend from device claim 1 combining feature of independent claim 1 with dependent claim 11 which claiming a program. Therefore, non-transitory is required to overcome the 35 U.S.C. 101 rejection.
	Regarding claim 1, On pages 2-3 applicant argues " Quing fail to disclose a corrector configured to correct predicted pixels of the second component obtained by the predictor based on positions of the decoded pixels used by the linear model calculator to calculate the linear model," as claimed in claim 1. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Quing teaches [pg. 3, first and second para]- after deducing the LM parameter, according to a linear model, chrominance forecasting sub also can be from the same position of the current block in the reconstructed brightness sampling to generate. For example, as shown in FIG. 1, if the video format is YUV420, then each 8x8 code unit has one 8x8 luminance blocks and two 4x4 chrominance blocks. in FIG. 1, each one small square corresponds to one pixel to be encoded (for brightness is 2Nx2N and for chroma is N* N) in the current coding unit, firstly, obtaining the LM parameter based on
the current coding unit of the adjacent reconstructed sample for circular FIG. 1 representation. For YUV420 sampling format, the chroma of the same position between the vertical luminance sampling corresponding to two. Examiner considers this teaching of limitation as claimed in claim 1.
 Therefore, the rejection has been maintained.

	
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.

The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.

Claim 11 recites a program for causing a computer. Claim language does not comply with the requirements of MPEP 2106.01.I.  The “computer program” or “software” is merely a set of instructions.  On the contrary, “computer program” and “software” are well defined acceptable terminology in computer programming. The computer program is data structure. The claimed program code is merely data structure. Data structures not claimed as embodied in a non-transitory computer-readable or machine-readable medium are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer or machine. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held nonstatutory). Claim 46 fails to include practical application that produces either (1) tangible, concrete and useful result or (2) physical transformation. Therefore, since the claimed program is not embodied in a non-transitory computer-readable or machine-readable medium comprising program codes to cause a processor to perform the method of detecting and encoding functions of the claim then the Applicant has not complied with 35 U.S.C 101.    






	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huanbang Chen et al. (NPL-SDR, UDR and 360° video coding technology proposal by Huawei, GoPro, HiSilicon, and Samsung; Pub. April 1-20; 2018; given by the applicant in the IDS; hereinafter as Chen) in view of Chen Quing-ye (CN 104871537 A; hereinafter as Quing).
Regarding claim 1, Chen an intra prediction device for performing intra prediction on each of blocks obtained by dividing an original image in the form of a frame, the intra prediction device comprising ([section: 2.1.8.1, 2.1.8.3; 2.1.8.5; see also Fig. 3-3, 3-5]-performing intra prediction on each block): a linear model calculator configured to calculate a linear model using decoded pixels of a first component ([section: 2.1.7.3]-linear model relation between the prediction pixels and the corresponding reconstructed pixels) and a second component around a target block on which the intra prediction is performed([see in Fig. 2-2]- relation between the prediction pixels and the corresponding reconstructed pixels; [see also section: 3.1.3.1 ]- linear prediction of the nearest integer pixels); a predictor configured to predict pixels of the second component of the target block by applying the linear model calculated by the linear model calculator to decoded pixels of the first component of the target block([section 2.1.7.4]- motion compensated predictor of a CU; Compare current MV with above, left, bottom and right neighboring MVs. - If different, get MC predictor with neighboring MV, else copy current predictor to corresponding predictor).
However, Chen does not exclusively disclose a corrector configured to correct predicted pixels of the second component obtained by the predictor based on positions of the decoded pixels used by the linear model calculator to calculate the linear model.
In an analogous art, Quing teaches a corrector configured to correct predicted pixels of the second component obtained by the predictor based on positions of the decoded pixels used by the linear model calculator to calculate the linear model([section: description]- determining a linear model parameter of at least one linear model intra mode. For example, using two linear model intra-only based on top pixel determination for the linear model parameter of the first linear model intra mode, and only determine a linear model parameter of the second linear model intra mode based on a left side pixel). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Quing to the modified system of Chen to provide video coding, and more particularly to using reconstructed pixel based on colour of the other colour space (inter-color) frame-to-frame linear mode in the associated prediction coding technique [Quing; abstract].
Regarding claim 2, wherein the first component is a luminance component, and the second component is a chroma component([section: 2.3.1]- luminance and chrominance component).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 9 have been met in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 10 have been met in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 11 have been met in claim 1.


Allowable Subject Matter
2.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, The intra prediction device according to claim 1, wherein the corrector is further configured to correct predicted pixels of the second component obtained by the predictor using decoded pixels that were not used to calculate the linear model by the linear model calculator of decoded pixels around the target block.

	
Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:
1.	IKAI et al., US 2019/0327466 A1, discloses Method for intra prediction image generation apparatus, an image decoding.
2.	Zou et. al., US 2016/0105685 A1, discloses techniques for coding video data include determining that a block of a first component of the video data is intra-predicted using one of a DC mode, a horizontal mode.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487